Case 1:20-cv-00690-TJM-CFH Document 24-3 Filed 07/28/20 Page 1 of 3




             EXHIBIT A
                                                             Case 1:20-cv-00690-TJM-CFH Document 24-3 Filed 07/28/20 Page 2 of 3
                                                                            Federal Register / Vol. 85, No. 144 / Monday, July 27, 2020 / Notices                                                45227

                                            United States, or United States                          edis.usitc.gov.) No in-person paper-                  ACTION:   Notice.
                                            consumers.                                               based filings or paper copies of any
                                               In particular, the Commission is                      electronic filings will be accepted until             SUMMARY:   Notice is hereby given that a
                                            interested in comments that:                             further notice. Persons with questions                complaint was filed with the U.S.
                                               (i) Explain how the articles                          regarding filing should contact the                   International Trade Commission on June
                                            potentially subject to the requested                     Secretary at EDIS3Help@usitc.gov.                     19, 2020, under section 337 of the Tariff
                                            remedial orders are used in the United                      Any person desiring to submit a                    Act of 1930, as amended, on behalf of
                                            States;                                                  document to the Commission in                         Novartis Pharma AG of Switzerland;
                                               (ii) identify any public health, safety,              confidence must request confidential                  Novartis Pharmaceuticals Corporation of
                                            or welfare concerns in the United States                 treatment. All such requests should be                East Hanover, New Jersey; and Novartis
                                            relating to the requested remedial                       directed to the Secretary to the                      Technology LLC of East Hanover, New
                                            orders;                                                                                                        Jersey. A letter supplementing the
                                                                                                     Commission and must include a full
                                               (iii) identify like or directly                                                                             complaint was filed on July 10, 2020.
                                                                                                     statement of the reasons why the
                                            competitive articles that complainant,                                                                         The complaint alleges violations of
                                                                                                     Commission should grant such
                                            its licensees, or third parties make in the                                                                    section 337 based upon the importation
                                                                                                     treatment. See 19 CFR 201.6. Documents
                                            United States which could replace the                                                                          into the United States, the sale for
                                                                                                     for which confidential treatment by the
                                            subject articles if they were to be                                                                            importation, and the sale within the
                                                                                                     Commission is properly sought will be
                                            excluded;                                                                                                      United States after importation of
                                                                                                     treated accordingly. All information,
                                               (iv) indicate whether complainant,                                                                          certain pre-filled syringes for
                                                                                                     including confidential business
                                            complainant’s licensees, and/or third                                                                          intravitreal injection and components
                                                                                                     information and documents for which
                                            party suppliers have the capacity to                                                                           thereof by reason of infringement of
                                                                                                     confidential treatment is properly                    certain claims of U.S. Patent No.
                                            replace the volume of articles                           sought, submitted to the Commission for
                                            potentially subject to the requested                                                                           9,220,631 (‘‘the ’631 patent’’). The
                                                                                                     purposes of this Investigation may be                 complaint further alleges that an
                                            exclusion order and/or a cease and                       disclosed to and used: (i) By the
                                            desist order within a commercially                                                                             industry in the United States exists or
                                                                                                     Commission, its employees and Offices,                is in the process of being established as
                                            reasonable time; and                                     and contract personnel (a) for
                                               (v) explain how the requested                                                                               required by the applicable Federal
                                                                                                     developing or maintaining the records                 Statute. The complainants request that
                                            remedial orders would impact United                      of this or a related proceeding, or (b) in
                                            States consumers.                                                                                              the Commission institute an
                                                                                                     internal investigations, audits, reviews,             investigation and, after the
                                               Written submissions on the public                     and evaluations relating to the
                                            interest must be filed no later than by                                                                        investigation, issue a limited exclusion
                                                                                                     programs, personnel, and operations of                order and a cease and desist order.
                                            close of business, eight calendar days                   the Commission including under 5
                                            after the date of publication of this                                                                          ADDRESSES: The complaint, except for
                                                                                                     U.S.C. Appendix 3; or (ii) by U.S.
                                            notice in the Federal Register. There                                                                          any confidential information contained
                                                                                                     government employees and contract                     therein, may be viewed on the
                                            will be further opportunities for                        personnel 2, solely for cybersecurity
                                            comment on the public interest after the                                                                       Commission’s electronic docket (EDIS)
                                                                                                     purposes. All nonconfidential written                 at https://edis.usitc.gov. For help
                                            issuance of any final initial                            submissions will be available for public
                                            determination in this investigation. Any                                                                       accessing EDIS, please email
                                                                                                     inspection at the Office of the Secretary             EDIS3Help@usitc.gov. Hearing impaired
                                            written submissions on other issues                      and on EDIS.3
                                            must also be filed by no later than the                                                                        individuals are advised that information
                                                                                                        This action is taken under the                     on this matter can be obtained by
                                            close of business, eight calendar days                   authority of section 337 of the Tariff Act
                                            after publication of this notice in the                                                                        contacting the Commission’s TDD
                                                                                                     of 1930, as amended (19 U.S.C. 1337),                 terminal on (202) 205–1810. Persons
                                            Federal Register. Complainant may file                   and of §§ 201.10 and 210.8(c) of the
                                            replies to any written submissions no                                                                          with mobility impairments who will
                                                                                                     Commission’s Rules of Practice and                    need special assistance in gaining access
                                            later than three calendar days after the                 Procedure (19 CFR 201.10, 210.8(c)).
                                            date on which any initial submissions                                                                          to the Commission should contact the
                                            were due. Any submissions and replies                      By order of the Commission.                         Office of the Secretary at (202) 205–
                                                                                                       Issued: July 22, 2020.                              2000. General information concerning
                                            filed in response to this Notice are
                                            limited to five (5) pages in length,                     Lisa Barton,                                          the Commission may also be obtained
                                            inclusive of attachments.                                Secretary to the Commission.                          by accessing its internet server at
                                               Persons filing written submissions                    [FR Doc. 2020–16238 Filed 7–24–20; 8:45 am]           https://www.usitc.gov.
                                            must file the original document                          BILLING CODE 7020–02–P                                FOR FURTHER INFORMATION CONTACT:
                                            electronically on or before the deadlines                                                                      Pathenia M. Proctor, The Office of
                                            stated above. Submissions should refer                                                                         Unfair Import Investigations, U.S.
                                            to the docket number (‘‘Docket No.                       INTERNATIONAL TRADE                                   International Trade Commission,
                                            3475’’) in a prominent place on the                      COMMISSION                                            telephone (202) 205–2560.
                                            cover page and/or the first page. (See                                                                         SUPPLEMENTARY INFORMATION:
                                                                                                     [Investigation No. 337–TA–1207]
                                            Handbook for Electronic Filing                                                                                   Authority: The authority for institution of
                                            Procedures, Electronic Filing                            Certain Pre-Filled Syringes for                       this investigation is contained in section 337
                                            Procedures 1). Please note the                           Intravitreal Injection and Components                 of the Tariff Act of 1930, as amended, 19
                                            Secretary’s Office will accept only                      Thereof; Institution of Investigation                 U.S.C. 1337, and in § 210.10 of the
                                            electronic filings during this time.                                                                           Commission’s Rules of Practice and
                                                                                                                                                           Procedure, 19 CFR 210.10 (2020).
jbell on DSKJLSW7X2PROD with NOTICES




                                            Filings must be made through the                         AGENCY:U.S. International Trade
                                            Commission’s Electronic Document                         Commission.                                             Scope of Investigation: Having
                                            Information System (EDIS, https://                                                                             considered the complaint, the U.S.
                                                                                                       2 All contract personnel will sign appropriate
                                                                                                                                                           International Trade Commission, on
                                              1 Handbook  for Electronic Filing Procedures:          nondisclosure agreements.                             July 21, 2020, 2020, ordered that—
                                            https://www.usitc.gov/documents/handbook_on_               3 Electronic Document Information System              (1) Pursuant to subsection (b) of
                                            filing_procedures.pdf.                                   (EDIS): https://edis.usitc.gov.                       section 337 of the Tariff Act of 1930, as


                                       VerDate Sep<11>2014   19:31 Jul 24, 2020   Jkt 250001   PO 00000   Frm 00069   Fmt 4703   Sfmt 4703   E:\FR\FM\27JYN1.SGM   27JYN1
                                                             Case 1:20-cv-00690-TJM-CFH Document 24-3 Filed 07/28/20 Page 3 of 3
                                            45228                           Federal Register / Vol. 85, No. 144 / Monday, July 27, 2020 / Notices

                                            amended, an investigation be instituted                  submitted by the named respondent in                  industry in the United States within a
                                            to determine whether there is a                          accordance with § 210.13 of the                       reasonably foreseeable time.
                                            violation of subsection (a)(1)(B) of                     Commission’s Rules of Practice and
                                                                                                                                                           Background
                                            section 337 in the importation into the                  Procedure, 19 CFR 210.13. Pursuant to
                                            United States, the sale for importation,                 19 CFR 201.16(e) and 210.13(a), as                       The Commission instituted these
                                            or the sale within the United States after               amended in 85 FR 15798 (March 19,                     reviews on May 1, 2019 (84 FR 18577)
                                            importation of certain products                          2020), such responses will be                         and determined on August 5, 2019 that
                                            identified in paragraph (2) by reason of                 considered by the Commission if                       it would conduct full reviews (84 FR
                                            infringement of one or more of claims                    received not later than 20 days after the             44330, August 23, 2019). Notice of the
                                            1–6 and 11–26 of the ’631 patent, and                    date of service by the complainants of                scheduling of the Commission’s reviews
                                            whether an industry in the United                        the complaint and the notice of                       and of a public hearing to be held in
                                            States exists as required by subsection                  investigation. Extensions of time for                 connection therewith was given by
                                            (a)(2) of section 337;                                   submitting responses to the complaint                 posting copies of the notice in the Office
                                               (2) Pursuant to § 210.10(b)(1) of the                 and the notice of investigation will not              of the Secretary, U.S. International
                                            Commission’s Rules of Practice and                       be granted unless good cause therefor is              Trade Commission, Washington, DC,
                                            Procedure, 19 CFR 210.10(b)(1), the                      shown.                                                and by publishing the notice in the
                                            plain language description of the                           Failure of the respondent to file a                Federal Register on January 22, 2020
                                            accused products or category of accused                  timely response to each allegation in the             (85 FR 3717). Subsequently, the
                                            products, which defines the scope of the                 complaint and in this notice may be                   Commission cancelled its previously
                                            investigation, is ‘‘syringes that are pre-               deemed to constitute a waiver of the                  scheduled hearing following a request
                                            filled with ophthalmic medication, and                   right to appear and contest the                       on behalf of the domestic interested
                                            components of such syringes, including                   allegations of the complaint and this                 parties (85 FR 31550, May 26, 2020).
                                            barrels, plungers, and stoppers’’;                                                                                The Commission made these
                                                                                                     notice, and to authorize the
                                               (3) Pursuant to Commission Rule                                                                             determinations pursuant to section
                                                                                                     administrative law judge and the
                                            § 210.50(b)(1), 19 CFR 210.50(b)(1), the                                                                       751(c) of the Act (19 U.S.C. 1675(c)). It
                                                                                                     Commission, without further notice to
                                            presiding administrative law judge shall                                                                       completed and filed its determinations
                                                                                                     the respondent, to find the facts to be as
                                                                                                                                                           in these reviews on July 22, 2020. The
                                            take evidence or other information and                   alleged in the complaint and this notice
                                                                                                                                                           views of the Commission are contained
                                            hear arguments from the parties or other                 and to enter an initial determination
                                                                                                                                                           in USITC Publication 5086 (July 2020),
                                            interested persons with respect to the                   and a final determination containing
                                                                                                                                                           entitled Light-Walled Rectangular Pipe
                                            public interest in this investigation, as                such findings, and may result in the
                                                                                                                                                           and Tube from China, Korea, Mexico,
                                            appropriate, and provide the                             issuance of an exclusion order or a cease
                                                                                                                                                           and Turkey: Investigation Nos. 701–TA–
                                            Commission with findings of fact and a                   and desist order or both directed against             449 and 731–TA–1118–1121 (Second
                                            recommended determination on this                        the respondent.                                       Review).
                                            issue, which shall be limited to the                       By order of the Commission.
                                            statutory public interest factors set forth                                                                      By order of the Commission.
                                                                                                       Issued: July 21, 2020.                                Issued: July 22, 2020.
                                            in 19 U.S.C. 1337(d)(1), (f)(1), (g)(1);                 Lisa Barton,
                                               (4) For the purpose of the                                                                                  Lisa Barton,
                                                                                                     Secretary to the Commission.                          Secretary to the Commission.
                                            investigation so instituted, the following
                                                                                                     [FR Doc. 2020–16138 Filed 7–24–20; 8:45 am]
                                            are hereby named as parties upon which                                                                         [FR Doc. 2020–16236 Filed 7–24–20; 8:45 am]
                                                                                                     BILLING CODE 7020–02–P
                                            this notice of investigation shall be                                                                          BILLING CODE 7020–02–P
                                            served:
                                               (a) The complainants are:
                                                                                                     INTERNATIONAL TRADE
                                            Novartis Pharma AG, Forum 1, Novartis                    COMMISSION                                            DEPARTMENT OF JUSTICE
                                               Campus, CH–4056 Basel, Switzerland.
                                            Novartis Pharmaceuticals Corporation,                    [Investigation Nos. 701–TA–449 and 731–               Bureau of Alcohol, Tobacco, Firearms
                                               One Health Plaza, East Hanover, New                   TA–1118–1121 (Second Review)]                         and Explosives
                                               Jersey, 07936.                                                                                              [OMB Number 1140–0013]
                                            Novartis Technology LLC, One Health                      Light-Walled Rectangular Pipe and
                                               Plaza, East Hanover, New Jersey,                      Tube From China, Korea, Mexico, and                   Agency Information Collection
                                               07936.                                                Turkey                                                Activities; Proposed eCollection
                                               (b) The respondent is the following                   Determination                                         eComments Requested; Application
                                            entity alleged to be in violation of                                                                           for Tax-Exempt Transfer of Firearm
                                            section 337, and is the party upon                          On the basis of the record 1 developed             and Registration to Special
                                            which the complaint is to be served:                     in the subject five-year reviews, the                 Occupational Taxpayer—ATF Form 3
                                                                                                     United States International Trade                     (5320.3)
                                            Regeneron Pharmaceuticals, Inc., 77 Old                  Commission (‘‘Commission’’)
                                               Saw Mill River Road, Tarrytown, New                   determines, pursuant to the Tariff Act of             AGENCY:  Bureau of Alcohol, Tobacco,
                                               York 10591.                                           1930 (‘‘the Act’’), that revocation of the            Firearms and Explosives, Department of
                                               (c) The Office of Unfair Import                       countervailing duty order on light-                   Justice.
                                            Investigations, U.S. International Trade                 walled rectangular pipe and tube from                 ACTION: 30-Day notice.
                                            Commission, 500 E Street SW, Suite                       China and antidumping duty orders on
                                            401, Washington, DC 20436; and                           light-walled rectangular pipe and tube                SUMMARY:   The Department of Justice
                                               (5) For the investigation so instituted,                                                                    (DOJ), Bureau of Alcohol, Tobacco,
jbell on DSKJLSW7X2PROD with NOTICES




                                                                                                     from China, Korea, Mexico, and Turkey
                                            the Chief Administrative Law Judge,                      would be likely to lead to continuation               Firearms and Explosives (ATF), will
                                            U.S. International Trade Commission,                     or recurrence of material injury to an                submit the following information
                                            shall designate the presiding                                                                                  collection request to the Office of
                                            Administrative Law Judge.                                  1 The record is defined in sec. 207.2(f) of the     Management and Budget (OMB) for
                                               Responses to the complaint and the                    Commission’s Rules of Practice and Procedure (19      review and approval in accordance with
                                            notice of investigation must be                          CFR 207.2(f)).                                        the Paperwork Reduction Act of 1995.


                                       VerDate Sep<11>2014   19:31 Jul 24, 2020   Jkt 250001   PO 00000   Frm 00070   Fmt 4703   Sfmt 4703   E:\FR\FM\27JYN1.SGM   27JYN1
